ROTHENBERG, J.
Affirmed. See Zarate v. Deutsche Bank Nat’l Trust Co., 81 So.3d 556, 557 (Fla. 3d DCA 2012) (holding that it is the appellant’s burden to present a record to overcome the presumption of correctness of the trial court’s findings); 7550 Bldg., Inc. v. Atl. Rack & Shelving, Inc., 999 So.2d 663, 664 (Fla. 3d DCA 2008) (holding that the appellant’s failure to provide a transcript of the proceedings was fatal to its claims because “[without a record of the trial proceedings, the appellate court can not [sic] properly resolve the underlying factual issues so as to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory.”) (quoting Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979)).